Exhibit 10.54
 
EMPLOYMENT AGREEMENT
P R E A M B L E
 
This Employment Agreement defines the essential terms and conditions of our
employment
relationship with you. The subjects covered in this Agreement are vitally
important to you and to
the Company. Thus, you should read the document carefully and ask any questions
before
signing the Agreement. Given the importance of these matters to you and
the Company, you are required to sign the Agreement as a condition of
employment.
 
This EMPLOYMENT AGREEMENT, dated and effective this 23rd day of July, 2012 is
entered into by and between Hill-Rom Holdings, Inc. ("Company") and Gregory
Pritchard ("Employee").
 
W I T N E S S E T H:
 
WHEREAS, the Company and its affiliated entities are engaged in the healthcare
industry throughout the United States and abroad including, but not limited to,
the design, manufacture, sale, service and rental of hospital beds and
stretchers, hospital furniture, medical-related architectural products,
specialty sleep surfaces (including therapeutic surfaces), air clearing devices,
biomedical and asset management services, as well as other medical-related
accessories, devices, products and services;
 
WHEREAS, the Company is willing to employ Employee in an executive or managerial
position and Employee desires to be employed by the Company in such capacity
based upon the terms and conditions set forth in this Agreement;
 
WHEREAS, in the course of the employment contemplated under this Agreement and
as a continuation of Employee's past employment with the Company, if applicable,
it will be necessary for Employee to acquire and maintain knowledge of certain
trade secrets and other confidential and proprietary information regarding the
Company as well as any of its parent, subsidiary and/or affiliated entities
(hereinafter jointly referred to as the "Companies"); and
 
WHEREAS, the Company and Employee (collectively referred to as the "Parties")
acknowledge and agree that the execution of this Agreement is necessary to
memorialize the terms and conditions of their employment relationship as well as
safeguard against the unauthorized disclosure or use of the Company's
confidential information and to otherwise preserve the goodwill and ongoing
business value of the Company;
 
NOW THEREFORE, in consideration of Employee's employment, the Company's
willingness to disclose certain confidential and proprietary information to
Employee and the mutual covenants contained herein as well as other good and
valuable consideration, the receipt of which is hereby acknowledged, the Parties
agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
Employment. As of the effective date of this Agreement, the Company agrees to
employ Employee and Employee agrees to serve as Senior Vice President &
President Surgical /Respiratory Care. Employee agrees to perform all duties and
responsibilities traditionally assigned to, or falling within the normal
responsibilities of, an individual employed in the above-referenced position.
Employee also agrees to perform any and all additional duties or
responsibilities as may be assigned by the Company in its sole discretion. The
Parties acknowledge that both this title and the underlying duties may change.

 
2.
Best Efforts and Duty of Loyalty. During the term of employment with the
Company, Employee covenants and agrees to exercise reasonable efforts to perform
all assigned duties in a diligent and professional manner and in the best
interest of the Company. Employee agrees to devote Employee's full working time,
attention, talents, skills and best efforts to further the Company's business
and agrees not to take any action, or make any omission, that deprives the
Company of any business opportunities or otherwise act in a manner that
conflicts with the best interest of the Company or is otherwise detrimental to
its business. Employee agrees not to engage in any outside business activity,
whether or not pursued for gain, profit or other pecuniary advantage, without
the express written consent of the Company. Employee shall act at all times in
accordance with the Company's Code of Ethical Business Conducts, and all other
applicable policies which may exist or be adopted by the Company from time to
time.

 
3.
At-Will Employment. Subject to the terms and conditions set forth below,
Employee specifically acknowledges and accepts such employment on an "at-will"
basis and agrees that both Employee and the Company retain the right to
terminate this relationship at any time, with or without cause, for any reason
not prohibited by applicable law upon notice as required by this Agreement.
Employee acknowledges that nothing in this Agreement is intended to create, nor
should be interpreted to create, an employment contract for any specified length
of time between the Company and Employee.

 
4.
Compensation. For all services rendered by Employee on behalf of, or at the
request of, the Company, Employee shall be paid as follows:

 
    (a)
A base salary at the bi-weekly rate of Fifteen Thousand Three Hundred Eighty
Four Dollars and Sixty Two Cents ($15,384.62), less usual and ordinary
deductions;

 
     (b)
Incentive compensation, payable solely at the discretion of the Company,
pursuant to the Company's existing Incentive Compensation Program or any other
program as the Company may establish in its sole discretion; and

 
    (c)
Such additional compensation, benefits and perquisites as the Company may deem
appropriate

 
5.
Changes to Compensation. Notwithstanding anything contained herein to the
contrary, Employee acknowledges that the Company specifically reserves the right
to make changes to Employee's compensation in its sole discretion including, but
not limited to, modifying or eliminating a compensation component. The Parties
agree that such changes shall be deemed effective immediately and a modification
of this Agreement unless, within seven (7) days after receiving notice of such
change, Employee exercises Employee's right to terminate this Agreement without
cause or for "Good Reason" as provided below in Paragraph No. 11. The Parties
anticipate that Employee's compensation structure will be reviewed on an annual
basis but acknowledge that the Company shall have no obligation to do so.



 
2

--------------------------------------------------------------------------------

 
 
6.
Direct Deposit. As a condition of employment, and within thirty (30) days of the
effective date of this Agreement, Employee agrees to make all necessary
arrangements to have all sums paid pursuant to this Agreement direct deposited
into one or more bank accounts as designated by Employee.

 
7.
Warranties and Indemnification. Employee warrants that Employee is not a party
to any contract, restrictive covenant, or other agreement purporting to limit or
otherwise adversely affecting Employee's ability to secure employment with any
third party. Alternatively, should any such agreement exist, Employee warrants
that the contemplated services to be performed hereunder will not violate the
terms and conditions of any such agreement. In either event, Employee agrees to
fully indemnify and hold the Company harmless from any and all claims arising
from, or involving the enforcement of, any such restrictive covenants or other
agreements.

 
8.
Restricted Duties. Employee agrees not to disclose, or use for the benefit of
the Company, any confidential or proprietary information belonging to any
predecessor employer(s) that otherwise has not been made public and further
acknowledges that the Company has specifically instructed Employee not to
disclose or use such confidential or proprietary information. Based on
Employee's understanding of the anticipated duties and responsibilities
hereunder, Employee acknowledges that such duties and responsibilities will not
compel the disclosure or use of any such confidential and proprietary
information.

 
9.
Termination Without Cause. The Parties agree that either party may terminate
this employment relationship at any time, without cause, upon sixty (60) days'
advance written notice or, if terminated by the Company, pay in lieu of notice
(hereinafter referred to as "notice pay"). In such event, Employee shall only be
entitled to such compensation, benefits and perquisites that have been paid or
fully accrued as of the effective date of Employee's separation and as otherwise
explicitly set forth in this Agreement. However, in no event shall Employee be
entitled to notice pay if Employee is eligible for and accepts severance
payments pursuant to the provisions of Paragraphs 16 and 17, below.

 
10.
Termination With Cause. Employee's employment may be terminated by the Company
at any time "for cause" without notice or prior warning. For purposes of this
Agreement, "cause" shall mean the Company's good faith determination that
Employee has:

 
    (a)
 Acted with gross neglect or willful misconduct in the discharge of his/her
duties and responsibilities or refused to follow or comply with the lawful
direction of the Board of Directors of the Company or the terms and conditions
of this Agreement providing such refusal is not based primarily on Employee's
good faith compliance with applicable legal or ethical standards;

 
 
3

--------------------------------------------------------------------------------

 
 
    (b)
Acquiesced or participated in any conduct that is dishonest, fraudulent, illegal
(at the felony level), unethical, involves moral turpitude or is otherwise
illegal and involves conduct that has the potential, in the Company's reasonable
opinion, to cause the Company, its officers or its directors embarrassment or
ridicule;

 
   (c)
Violated a material requirement of any Company policy or procedure, specifically
including a violation of the Company's Code of Ethics or Associate Policy
Manual;

 
    (d)
Disclosed without proper authorization any trade secrets or other Confidential
Information (as defined herein);

 
    (e)
Engaged in any act that, in the reasonable opinion of the Company, is contrary
to its best interests or would hold the Company, its officers or directors up to
probable civil or criminal liability, provided that, if Executive acts in good
faith in compliance with applicable legal or ethical standards, such actions
shall not be grounds for termination for cause; or

 
  (f)
Engaged in such other conduct recognized at law as constituting cause.

 



Upon the occurrence or discovery of any event specified above, the Company shall
have the right to terminate Employee's employment, effective immediately, by
providing notice thereof to Employee without further obligation to Employee,
other than accrued wages or other accrued wages, deferred compensation or other
accrued benefits of employment (collectively referred to herein as "Accrued
Obligations"), which shall be paid in accordance with the Company's past
practice and applicable law. To the extent any violation of this Paragraph is
capable of being promptly cured by Employee (or cured within a reasonable period
to the Company's satisfaction), the Company agrees to provide Employee with a
reasonable opportunity to so cure such defect. Absent written mutual agreement
otherwise, the Parties agree in advance that it is not possible for Employee to
cure any violations of sub­paragraph (b) or (d) and, therefore, no opportunity
for cure need be provided in those circumstances.
 
11.
Termination by Employee for Good Reason. Employee may terminate this Agreement
and declare this Agreement to have been terminated "without cause" by the
Company (and, therefore, for "Good Reason") upon the occurrence, without
Employee's consent, of any of the following acts by the Company, or failures by
the Company to act (each a “Good Reason Condition”), provided (i) the Employee
provides written notice to the Company of the occurrence of the Good Reason
Condition within ten (10) business days after the Employee has knowledge of the
Good Reason Condition; (ii) the Company fails to notify the Employee of the
Company’s intended method of correction within thirty (30) business days after
the Company receives Employee’s notice, or the Company fails to correct the Good
Reason Condition within thirty (30) business days after such Employee notice;
and (iii) the Employee resigns within ten (10) business days after the end of
the 30-business-day period specified in (ii):

 
(a) A material diminution in Employee’s duties;
 
 
4

--------------------------------------------------------------------------------

 
 
 (b)
The failure to elect or reelect Employee as Vice President or other officer of
the Company (unless such failure is related in any way to the Company's decision
to terminate Employee for cause);

 
(c)
The failure of the Company to continue to provide Employee with office space,
related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) within the Company's principal
executive offices commensurate with his responsibilities to, and position
within, the Company;

 
(d)
A material reduction by the Company in the amount of Employee's base salary or
the discontinuation or material reduction by the Company of Employee's
participation at the same level of eligibility as compared to other peer
employees in any incentive compensation, additional compensation, benefits,
policies or perquisites subject to Employee understanding that such reduction(s)
shall be permissible if the change applies in a similar way to other peer level
employees;

 
(e)
The relocation of the Company's principal executive offices or Employee's place
of work to a location requiring a change of more than fifty (50) miles in
Employee's daily commute; or

 
(f)
Any other action or inaction by the Company that constitutes a material breach
of this Employment Agreement.

 
12.
Termination Due to Death or Disability. In the event Employee dies or suffers a
disability (as defined herein) during the term of employment, this Agreement
shall automatically be terminated on the date of such death or disability
without further obligation on the part of the Company other than the payment of
Accrued Obligations. For purposes of this Agreement, Employee shall be
considered to have suffered a "disability" upon a determination that Employee
cannot perform the essential functions of Employee's position as a result of a
such a disability and the occurrence of one or more of the following events:

 
(a)
Employee becomes eligible for or receives any benefits pursuant to any
disability insurance policy as a result of a determination under such policy
that Employee is permanently disabled;

 
(b)
Employee becomes eligible for or receives any disability benefits under the
Social Security Act; or

 
(c)
A good faith determination by the Company that Employee is and will likely
remain unable to perform the essential functions of Employee's duties or
responsibilities hereunder on a full-time basis, with or without reasonable
accommodation, as a result of any mental or physical impairment.

 

 
Notwithstanding anything expressed or implied above to the contrary, the Company
agrees to fully comply with its obligations under the Family and Medical Leave
Act of 1993 and the Americans with Disabilities Act as well as any other
applicable federal, state, or local law, regulation, or ordinance governing the
provision of leave to individuals with serious health conditions or the
protection of individuals with disabilities, as well as the Company's obligation
to provide reasonable accommodation thereunder.

 
 
5

--------------------------------------------------------------------------------

 
 
13.
Exit Interview. Upon termination of Employee's employment for any reason,
Employee agrees, if requested, to participate in an exit interview with the
Company and reaffirm in writing Employee's post-employment obligations as set
forth in this Agreement.

 
14.
Section 409A Notification. Employee acknowledges that Employee has been advised
of the American Jobs Creation Act of 2004, which added Section 409A to the
Internal Revenue Code ("Section 409A"), and significantly changed the taxation
of nonqualified deferred compensation plans and arrangements. Under proposed and
final regulations as of the date of this Agreement, Employee has been advised
that Employee's severance pay and other termination benefits may be treated by
the Internal Revenue Service as providing "nonqualified deferred compensation,"
and therefore subject to Section 409A. In that event, several provisions in
Section 409A may affect Employee's receipt of severance compensation, including
the timing thereof. These include, but are not limited to, a provision which
requires that distributions to "specified employees" of public companies on
account of separation from service may not be made earlier than six (6) months
after the effective date of such separation. If applicable, failure to comply
with Section 409A can lead to immediate taxation of such deferrals, with
interest calculated at a penalty rate and a 20% penalty. As a result of the
requirements imposed by the American Jobs Creation Act of 2004, Employee agrees
if Employee is a "specified employee" at the time of Employee's termination of
employment and if payments in connection with such termination of employment are
subject to Section 409A and not otherwise exempt, such payments (and other
benefits to the extent applicable) due Employee at the time of termination of
employment shall not be paid until a date at least six (6) months after the
effective date of Employee's termination of employment ("Employee's Effective
Termination Date"). Notwithstanding any provision of this Agreement to the
contrary, to the extent that any payment under the terms of this Agreement would
constitute an impermissible acceleration of payments under Section 409A or any
regulations or Treasury guidance promulgated thereunder, such payments shall be
made no earlier than at such times allowed under Section 409A. If any provision
of this Agreement (or of any award of compensation) would cause Employee to
incur any additional tax or interest under Section 409A or any regulations or
Treasury guidance promulgated thereunder, the Company or its successor may
reform such provision; provided that it will (i) maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the provisions of Section 409A and (ii) notify and consult with Employee
regarding such amendments or modifications prior to the effective date of any
such change. Each amount to be paid or benefit to be provided to Employee
pursuant to this Agreement, which constitutes deferred compensation subject to
Section 409A, shall be construed as a separate identified payment for purposes
of Section 409A. To the extent required to avoid an accelerated or additional
tax under Section 409A, amounts reimbursed to Employee under this Agreement
shall be paid to Employee on or before the last day of the year following the
year in which the expense was incurred, the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Employee) during any one year
may not affect amounts reimbursed or provided in any subsequent tax year, and
the right to reimbursement (and in-kind benefits provided to Employee) under
this Agreement shall not be subject to liquidation or exchange for another
benefit.



 
6

--------------------------------------------------------------------------------

 
 
15.
Section 409A Acknowledgement. Employee acknowledges that, notwithstanding
anything contained herein to the contrary, both Parties shall be independently
responsible for accessing their own risks and liabilities under Section 409A
that may be associated with any payment made under the terms of this Agreement
or any other arrangement which may be deemed to trigger Section 409A. Further,
the Parties agree that each shall independently bear responsibility for any and
all taxes, penalties or other tax obligations as may be imposed upon them in
their individual capacity as a matter of law. To the extent applicable,
Employee understands and agrees that Employee shall have the responsibility for,
and Employee agrees to pay, any and all appropriate income tax or other tax
obligations for which Employee is individually responsible and/or related to
receipt of any benefits provided in this Agreement. Employee agrees to fully
indemnify and hold the Company harmless for any taxes, penalties, interest, cost
or attorneys' fee assessed against or incurred by the Company on account of such
benefits having been provided to Employee or based on any alleged failure to
withhold taxes or satisfy any claimed obligation. Employee understands and
acknowledges that neither the Company, nor any of its employees, attorneys, or
other representatives has provided or will provide Employee with any legal or
financial advice concerning taxes or any other matter, and that Employee has not
relied on any such advice in deciding whether to enter into this Agreement.

 
16.
Severance Payments. In the event Employee's employment is terminated by the
Company without cause (including by Employee for Good Reason), and subject to
the normal terms and conditions imposed by the Company as set forth herein and
in the attached Separation and Release Agreement, Employee shall be eligible to
receive severance pay based upon Employee's base salary at the time of
termination for a period determined in accordance with any guidelines as may be
established by the Company or for a period up to twelve (12) months (whichever
is longer).

 
17.
Severance Payment Terms and Conditions. No severance pay shall be paid if
Employee voluntarily leaves the Company's employ without Good Reason, as defined
above, or is terminated for cause. Any severance pay made payable under this
Agreement shall be paid in lieu of, and not in addition to, any other
contractual, notice or statutory pay or other accrued compensation obligation
(excluding accrued wages and deferred compensation). Additionally, such
severance pay is contingent upon Employee fully complying with the restrictive
covenants contained herein and executing a Separation and Release Agreement in a
form not substantially different from that attached as Exhibit A. Further, the
Company's obligation to provide severance hereunder shall be deemed null and
void should Employee fail or refuse to execute and deliver to the Company the
Company's then-standard Separation and Release Agreement (without modification)
within any time period as may be prescribed by law or, in absence thereof,
twenty-one (21) days after the Employee's Effective Termination Date.
Conditioned upon the execution and delivery of the Separation and Release
Agreement as set forth in the prior sentence, Severance pay benefits shall be
paid as follows: (i) in one lump sum equivalent to six (6) months' salary on the
day following the date which is six (6) months following Employee's Effective
Termination Date with any remainder to be paid in bi-weekly installments
equivalent to the Employee's salary commencing upon the next regularly scheduled
payroll date, if both the severance pay benefit is subject to Section 409A and
if Employee is a "specified employee" under Section 409A or (ii) for any
severance pay benefits not subject to clause (i), begin upon the next regularly

 
 
7

--------------------------------------------------------------------------------

 
 

 
scheduled payroll following the earlier to occur of fifteen (15) days from the
Company's receipt of an executed Separation and Release Agreement or the
expiration of sixty (60) days after Employee's Effective Termination Date and
shall be paid on the Company's regularly scheduled pay dates; provided, however,
that if the before-stated sixty (60) day period ends in a calendar year
following the calendar year in which the sixty (60) day period commenced, then
any benefits not subject to clause (i) shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Employee's Effective Termination Date. Excluding any lump sum payment due as a
result of the application of Section 409A (which shall be paid regardless of
reemployment), all other severance payments provided hereunder shall terminate
upon reemployment.

 
18. Assignment of Rights.
 
(a)
Copyrights. Employee agrees that all works of authorship fixed in any tangible
medium of expression by Employee during the term of this Agreement relating to
the Company's business ("Works"), either solely or jointly with others, shall be
and remain exclusively the property of the Company. Each such Work created by
Employee is a "work made for hire" under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Employee is excluded from
the definition of a "work made for hire" under the copyright law, then Employee
does hereby assign, sell, and convey to the Company the entire rights, title,
and interests in and to such Work, including the copyright therein, to the
Company. Employee will execute any documents that the Company deems necessary in
connection with the assignment of such Work and copyright therein. Employee will
take whatever steps and do whatever acts the Company requests, including, but
not limited to, placement of the Company's proper copyright notice on Works
created by Employee to secure or aid in securing copyright protection in such
Works and will assist the Company or its nominees in filing applications to
register claims of copyright in such Works. The Company shall have free and
unlimited access at all times to all Works and all copies thereof and shall have
the right to claim and take possession on demand of such Works and copies.

 
(b)
Inventions. Employee agrees that all discoveries, concepts, and ideas, whether
patentable or not, including, but not limited to, apparatus, processes, methods,
compositions of matter, techniques, and formulae, as well as improvements
thereof or know-how related thereto, relating to any present or prospective
product, process, or service of the Company ("Inventions") that Employee
conceives or makes during the term of this Agreement relating to the Company's
business, shall become and remain the exclusive property of the Company, whether
patentable or not, and Employee will, without royalty or any other
consideration:

 
(i)    
Inform the Company promptly and fully of such Inventions by written reports,
setting forth in detail the procedures employed and the results achieved;

 
(ii)   
Assign to the Company all of Employee's rights, title, and interests in and to
such Inventions, any applications for United States and foreign Letters Patent,
any United States and foreign Letters Patent, and any renewals thereof granted
upon such Inventions;

 
 
8

--------------------------------------------------------------------------------

 
 
(iii)  
Assist the Company or its nominees, at the expense of the Company, to obtain
such United States and foreign Letters Patent for such Inventions as the Company
may elect; and

 
(iv) 
 Execute, acknowledge, and deliver to the Company at the Company's expense such
written documents and instruments, and do such other acts, such as giving
testimony in support of Employee's inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign Letters
Patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

 
19.
Company Property. All records, files, drawings, documents, data in whatever
form, business equipment (including computers, PDAs, cell phones, etc.), and the
like relating to, or provided by, the Company shall be and remain the sole
property of the Company. Upon termination of employment, Employee shall
immediately return to the Company all such items without retention of any copies
and without additional request by the Company. De minimis items such as pay
stubs, 401(k) plan summaries, employee bulletins, and the like are excluded from
this requirement.

 
20.
Confidential Information. Employee acknowledges that the Company and its
affiliated entities (herein collectively referred to as "Companies") possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies' products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies' business(es) (collectively referred to herein as
"Confidential Information"). Employee further acknowledges that, as a result of
Employee's employment with the Company, Employee will have access to, will
become acquainted with, and/or may help develop, such Confidential Information.
Confidential Information shall not include information readily available in the
public so long as such information was not made available through fault of
Employee or wrong doing by any other individual.

 
21.
Restricted Use of Confidential Information. Employee agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, Employee agrees not to disclose, or cause
any other person or entity to disclose, any Confidential Information to any
third party while employed by the Company and for as long thereafter as such
information remains confidential (or as limited by applicable law). Further,
Employee agrees to use such Confidential Information only in the course of
Employee's duties in furtherance of the Company's business and agrees not to
make use of any such Confidential Information for Employee's own purposes or for
the benefit of any other entity or person.



 
9

--------------------------------------------------------------------------------

 
 
22.
Acknowledged Need for Limited Restrictive Covenants. Employee acknowledges that
the Companies have spent and will continue to expend substantial amounts of
time, money and effort to develop their business strategies, Confidential
Information, customer identities and relationships, goodwill and employee
relationships, and that Employee will benefit from these efforts. Further,
Employee acknowledges the inevitable use of, or near-certain influence by
Employee's knowledge of, the Confidential Information disclosed to Employee
during the course of employment if allowed to compete against the Company in an
unrestricted manner and that such use would be unfair and extremely detrimental
to the Company. Accordingly, based on these legitimate business reasons,
Employee acknowledges each of the Companies' need to protect their legitimate
business interests by reasonably restricting Employee's ability to compete with
the Company on a limited basis.

 
23.
Non-Solicitation. During Employee's employment and for a period of eighteen (18)
months thereafter, Employee agrees not to directly or indirectly engage in the
following prohibited conduct:

 
    (a)
Solicit, offer products or services to, or accept orders for, any Competitive
Products or otherwise transact any competitive business with, any customer or
entity with whom Employee had contact or transacted any business on behalf of
the Company (or any Affiliate thereof) during the eighteen (18) month period
preceding Employee's date of separation or about whom Employee possessed, or had
access to, confidential and proprietary information;

 
    (b)
Attempt to entice or otherwise cause any third party to withdraw, curtail or
cease doing business with the Company (or any Affiliate thereof), specifically
including customers, vendors, independent contractors and other third party
entities;

 
   (c)
Disclose to any person or entity the identities, contacts or preferences of any
customers of the Company (or any Affiliate thereof), or the identity of any
other persons or entities having business dealings with the Company (or any
Affiliate thereof);

 
    (d)
Induce any individual who has been employed by or had provided services to the
Company (or any Affiliate thereof) within the six (6) month period immediately
preceding the effective date of Employee's separation to terminate such
relationship with the Company (or any Affiliate thereof);

 
    (e)
Assist, coordinate or otherwise offer employment to, accept employment inquiries
from, or employ any individual who is or had been employed by the Company (or
any Affiliate thereof) at any time within the six (6) month period immediately
preceding such offer, or inquiry;



 
10

--------------------------------------------------------------------------------

 
 
   (f)
Communicate or indicate in any way to any customer of the Company (or any
Affiliate thereof), prior to formal separation from the Company, any interest,
desire, plan, or decision to separate from the Company; or

 
    (g)
Otherwise attempt to directly or indirectly interfere with the Company's
business, the business of any of the Companies or their relationship with their
employees, consultants, independent contractors or customers.

 
24.
Limited Non-Compete. For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Employee agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:

 
    (a)
Employee shall not have any ownership interest in, work for, advise, consult, or
have any business connection or business or employment relationship in any
competitive capacity with any Competitor unless Employee provides written notice
to the Company of such relationship prior to entering into such relationship
and, further, provides sufficient written assurances to the Company's
satisfaction that such relationship will not, jeopardize the Company's
legitimate interests or otherwise violate the terms of this Agreement;

 
     (b)
Employee shall not engage in any research, development, production, sale or
distribution of any Competitive Products, specifically including any products or
services relating to those for which Employee had responsibility for the
eighteen (18) month period preceding Employee's date of separation;

 
    (c)
Employee shall not market, sell, or otherwise offer or provide any Competitive
Products within Employee's Geographic Territory (if applicable) or Assigned
Customer Base, specifically including any products or services relating to those
for which Employee had responsibility for the eighteen (18) month period
preceding Employee's date of separation; and

 
    (d)
Employee shall not distribute, market, sell or otherwise offer or provide any
Competitive Products to any customer of the Company with whom Employee had
contact or for which Employee had responsibility at any time during the eighteen
(18) month period preceding Employee's date of separation.

 
25.
 Non-Compete Definitions. For purposes of this Agreement, the Parties agree that
the following terms shall apply:

 
    (a)
"Affiliate" includes any parent, subsidiary, joint venture, or other entity
controlled, owned, managed or otherwise associated with the Company;

 
    (b)
"Assigned Customer Base" shall include all accounts or customers formally
assigned to Employee within a given territory or geographical area or contacted
by Employee at any time during the eighteen (18) month period preceding
Employee's date of separation;

 
    (c)
"Competitive Products" shall include any product or service that directly or
indirectly competes with, is substantially similar to, or serves as a reasonable
substitute for, any product or service in research, development or design, or
manufactured, produced, sold or distributed by the Company;



 
11

--------------------------------------------------------------------------------

 
 
     (d)
"Competitor" shall include any person or entity that offers or is actively
planning to offer any Competitive Products and may include (but not be limited
to) any entity identified on the Company's Illustrative Competitor List,
attached hereto as Exhibit B, which shall be amended from time to time to
reflect changes in the Company's business and competitive environment (updated
competitor lists will be provided to Employee upon reasonable request);

 
    (e)
"Geographic Territory" shall include any territory formally assigned to Employee
as well as all territories in which Employee has provided any services, sold any
products or otherwise had responsibility at any time during the eighteen (18)
month period preceding Employee's date of separation;

 
   (f)
"Relevant Non-Compete Period" shall include the period of Employee's employment
with the Company as well as a period of eighteen (18) months after such
employment is terminated, regardless of the reason for such termination
provided, however, that this period shall be reduced to the greater of (i) nine
(9) months or (ii) the total length of Employee's employment with the Company,
including employment with any parent, subsidiary or affiliated entity, if such
employment is less than eighteen (18) months;

 
    (g)
"Directly or indirectly" shall be construed such that the foregoing restrictions
shall apply equally to Employee whether performed individually or as a partner,
shareholder, officer, director, manager, employee, salesman, independent
contractor, broker, agent, or consultant for any other individual, partnership,
firm, corporation, company, or other entity engaged in such conduct.

 
26.
Consent to Reasonableness. In light of the above-referenced concerns, including
Employee's knowledge of and access to the Companies' Confidential Information,
Employee acknowledges that the terms of the foregoing restrictive covenants are
reasonable and necessary to protect the Company's legitimate business interests
and will not unreasonably interfere with Employee's ability to obtain alternate
employment. As such, Employee hereby agrees that such restrictions are valid and
enforceable, and affirmatively waives any argument or defense to the contrary.
Employee acknowledges that this limited non-competition provision is not an
attempt to prevent Employee from obtaining other employment in violation of IC
§22-5-3-1 or any other similar statute. Employee further acknowledges that the
Company may need to take action, including litigation, to enforce this limited
non-competition provision, which efforts the Parties stipulate shall not be
deemed an attempt to prevent Employee from obtaining other employment.

 
27.
Survival of Restrictive Covenants. Employee acknowledges that the above
restrictive covenants shall survive the termination of this Agreement and the
termination of Employee's employment for any reason. Employee further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief. Rather, Employee acknowledges that such obligations are independent and
separate covenants undertaken by Employee for the benefit of the Company.



 
12

--------------------------------------------------------------------------------

 
 
28.
Effect of Transfer. Subject to the provisions of Paragraph 11 above, Employee
agrees that this Agreement shall continue in full force and effect
notwithstanding any change in job duties, job titles or reporting
responsibilities. Employee further acknowledges that the above restrictive
covenants shall survive, and be extended to cover, the transfer of Employee from
the Company to its parent, subsidiary, or any other affiliated entity
(hereinafter collectively referred to as an "Affiliate") or any subsequent
transfer(s) among them. Specifically, in the event of Employee's temporary or
permanent transfer to an Affiliate, Employee agrees that the foregoing
restrictive covenants shall remain in force so as to continue to protect such
company for the duration of the non-compete period, measured from Employee's
effective date of transfer to an Affiliate. Additionally, Employee acknowledges
that this Agreement shall be deemed to have been automatically assigned to the
Affiliate as of Employee's effective date of transfer such that the
above-referenced restrictive covenants (as well as all other terms and
conditions contained herein) shall be construed thereafter to protect the
legitimate business interests and goodwill of the Affiliate as if Employee and
the Affiliate had independently entered into this Agreement. Employee's
acceptance of Employee's transfer to, and subsequent employment by, the
Affiliate shall serve as consideration for (as well as be deemed as evidence of
Employee's consent to) the assignment of this Agreement to the Affiliate as well
as the extension of such restrictive covenants to the Affiliate. Employee agrees
that this provision shall apply with equal force to any subsequent transfers of
Employee from one Affiliate to another Affiliate.

 
29.
Post-Termination Notification. For the duration of Employee's Relevant
Non-compete Period or other restrictive covenant period, which ever is longer,
Employee agrees to promptly notify the Company no later than five (5) business
days of Employee's acceptance of any employment or consulting engagement. Such
notice shall include sufficient information to ensure Employee compliance with
Employee's non-compete obligations and must include at a minimum the following
information: (i) the name of the employer or entity for which Employee is
providing any consulting services; (ii) a description of Employee's intended
duties as well as (iii) the anticipated start date. Such information is required
to ensure Employee's compliance with Employee's non-compete obligations as well
as all other applicable restrictive covenants. Such notice shall be provided in
writing to the Office of Vice President and General Counsel of the Company at
1069 State Road 46 E, Batesville, Indiana 47006. Failure to timely provide such
notice shall be deemed a material breach of this Agreement and entitle the
Company to return of any severance paid to Employee plus attorneys' fees.
Employee further consents to the Company's notification to any new employer of
Employee's rights and obligations under this Agreement.

 
30.
Scope of Restrictions. If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Employee hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.



 
13

--------------------------------------------------------------------------------

 
 
31.
Specific Enforcement/Injunctive Relief. Employee agrees that it would be
difficult to measure any damages to the Company from a breach of the
above-referenced restrictive covenants, but acknowledges that the potential for
such damages would be great, incalculable and irremediable, and that monetary
damages alone would be an inadequate remedy. Accordingly, Employee agrees that
the Company shall be entitled to immediate injunctive relief against such
breach, or threatened breach, in any court having jurisdiction. In addition, if
Employee violates any such restrictive covenant, Employee agrees that the period
of such violation shall be added to the term of the restriction. In determining
the period of any violation, the Parties stipulate that in any calendar month in
which Employee engages in any activity in violation of such provisions, Employee
shall be deemed to have violated such provision for the entire month, and that
month shall be added to the duration of the non-competition provision. Employee
acknowledges that the remedies described above shall not be the exclusive
remedies, and the Company may seek any other remedy available to it either in
law or in equity, including, by way of example only, statutory remedies for
misappropriation of trade secrets, and including the recovery of compensatory or
punitive damages. Employee further agrees that the Company shall be entitled to
an award of all costs and attorneys' fees incurred by it in any attempt to
enforce the terms of this Agreement.

 
32.
Publicly Traded Stock. The Parties agree that nothing contained in this
Agreement shall be construed to prohibit Employee from investing Employee's
personal assets in any stock or corporate security traded or quoted on a
national securities exchange or national market system provided, however, such
investments do not require any services on the part of Employee in the operation
or the affairs of the business or otherwise violate the Company's Code of
Ethics.

 
33.
Notice of Claim and Contractual Limitations Period. Employee acknowledges the

Company's need for prompt notice, investigation, and resolution of any claims
that may be filed against it due to the number of relationships it has with
employees and others (and due to the turnover among such individuals with
knowledge relevant to any underlying claim). Accordingly, Employee agrees prior
to initiating any litigation of any type (including, but not limited to,
employment discrimination litigation, wage litigation, defamation, or any other
claim) to notify the Company, within One Hundred and Eighty (180) days after the
claim accrued, by sending a certified letter addressed to the Company's General
Counsel setting forth: (i) claimant's name, address, and phone; (ii) the name of
any attorney (if any) representing Employee; (iii) the nature of the claim; (iv)
the date the claim arose; and (v) the relief requested. This provision is in
addition to any other notice and exhaustion requirements that might apply. For
any dispute or claim of any type against the Company (including but not limited
to employment discrimination litigation, wage litigation, defamation, or any
other claim), Employee must commence legal action within the shorter of one (1)
year of accrual of the cause of action or such shorter period that may be
specified by law.
 
34.
Non-Jury Trials. Notwithstanding any right to a jury trial for any claims,
Employee waives any such right to a jury trial, and agrees that any claim of any
type (including but not limited to employment discrimination litigation, wage
litigation, defamation, or any other claim) lodged in any court will be tried,
if at all, without a jury.



 
14

--------------------------------------------------------------------------------

 
 
35.
Choice of Forum. Employee acknowledges that the Company is primarily based in
Indiana, and Employee understands and acknowledges the Company's desire and need
to defend any litigation against it in Indiana. Accordingly, the Parties agree
that any claim of any type brought by Employee against the Company or any of its
employees or agents must be maintained only in a court sitting in Marion County,
Indiana, or Ripley County, Indiana, or, if a federal court, the Southern
District of Indiana, Indianapolis Division. Employee further understands and
acknowledges that in the event the Company initiates litigation against
Employee, the Company may need to prosecute such litigation in such state where
the Employee is subject to personal jurisdiction. Accordingly, for purposes of
enforcement of this Agreement, Employee specifically consents to personal
jurisdiction in the State of Indiana as well as any state in which resides a
customer assigned to the Employee. Furthermore, Employee consents to appear,
upon Company's request and at Employee's own cost, for deposition, hearing,
trial, or other court proceeding in Indiana or in any state in which resides a
customer assigned to the Employee.

 
36.
Choice of Law. This Agreement shall be deemed to have been made within the
County of Ripley, State of Indiana and shall be interpreted and construed in
accordance with the laws of the State of Indiana. Any and all matters of dispute
of any nature whatsoever arising out of, or in any way connected with the
interpretation of this Agreement, any disputes arising out of the Agreement or
the employment relationship between the Parties hereto, shall be governed by,
construed by and enforced in accordance with the laws of the State of Indiana
without regard to any applicable state's choice of law provisions.

 
37.
Titles. Titles are used for the purpose of convenience in this Agreement and
shall be ignored in any construction of it.

 
38.
Severability. The Parties agree that each and every paragraph, sentence, clause,
term and provision of this Agreement is severable and that, in the event any
portion of this Agreement is adjudged to be invalid or unenforceable, the
remaining portions thereof shall remain in effect and be enforced to the fullest
extent permitted by law. Further, should any particular clause, covenant, or
provision of this Agreement be held unreasonable or contrary to public policy
for any reason, the Parties acknowledge and agree that such covenant, provision
or clause shall automatically be deemed modified such that the contested
covenant, provision or clause will have the closest effect permitted by
applicable law to the original form and shall be given effect and enforced as so
modified to whatever extent would be reasonable and enforceable under applicable
law.

 
39.
Assignment-Notices. The rights and obligations of the Company under this
Agreement shall inure to its benefit, as well as the benefit of its parent,
subsidiary, successor and affiliated entities, and shall be binding upon the
successors and assigns of the Company. This Agreement, being personal to
Employee, cannot be assigned by Employee, but Employee's personal representative
shall be bound by all its terms and conditions. Any notice required hereunder
shall be sufficient if in writing and mailed to the last known residence of
Employee or to the Company at its principal office with a copy mailed to the
Office of the General Counsel.



 
15

--------------------------------------------------------------------------------

 
 
40.
Amendments and Modifications. Except as specifically provided herein, no
modification, amendment, extension or waiver of this Agreement or any provision
hereof shall be binding upon the Company or Employee unless in writing and
signed by both Parties. The waiver by the Company or Employee of a breach of any
provision of this Agreement shall not be construed as a waiver of any subsequent
breach. Nothing in this Agreement shall be construed as a limitation upon the
Company's right to modify or amend any of its manuals or policies in its sole
discretion and any such modification or amendment which pertains to matters
addressed herein shall be deemed to be incorporated herein and made a part of
this Agreement.

 
41.
Outside Representations. Employee represents and acknowledges that in signing
this Agreement Employee does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company's
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement other than those
specifically contained herein.

 
42.
Voluntary and Knowing Execution. Employee acknowledges that Employee has been
offered a reasonable amount of time within which to consider and review this
Agreement; that Employee has carefully read and fully understands all of the
provisions of this Agreement; and that Employee has entered into this Agreement
knowingly and voluntarily.

 
43.
Entire Agreement. This Agreement constitutes the entire employment agreement
between the Parties hereto concerning the subject matter hereof and shall
supersede all prior and contemporaneous agreements between the Parties in
connection with the subject matter of this Agreement. Any pre-existing
Employment Agreements shall be deemed null and void. Nothing in this Agreement,
however, shall affect any separately-executed written agreement addressing any
other issues (e. g., the Inventions, Improvements, Copyrights and Trade Secrets
Agreement, etc.).

 
IN WITNESS WHEREOF, the Parties have signed this Agreement effective as of the
day and year first above written.
 

"EMPLOYEE"             Hill-Rom Holdings, Inc.               Signed: /s/ Edward
Gregory Pritchard      By:  /s/ Michael Oliver               Printed:       
Edward Gregory Pritchard   Title: SR VP Chief HR Officer               Dated: 
      July 23, 2012   Dated:  July 23, 2012              

                        
                                           
CAUTION: READ BEFORE SIGNING


 
16

--------------------------------------------------------------------------------

 
 
Exhibit A
 
SAMPLE SEPARATION AND RELEASE AGREEMENT
 
THIS SEPARATION and RELEASE AGREEMENT ("Agreement") is entered into by and
between [Employee's Full Name] ("Employee") and [Insert Company Name] (together
with its subsidiaries and affiliates, the "Company"). To wit, the Parties agree
as follows:
 
1.
Employee's active employment by the Company shall terminate effective [date of
termination] (Employee's "Effective Termination Date"). Except as specifically
provided by this Agreement, Employee's Employment Agreement, any Change in
Control Agreement and any Indemnity Agreement that may exist between the Company
and Employee, Employee agrees that the Company shall have no other obligations
or liabilities to [him/her] following [his/her] Effective Termination Date and
that [his/her] receipt of the Severance Benefits provided herein shall
constitute a complete settlement, satisfaction and waiver of any and all claims
[he/she] may have against the Company.

 
2.
Employee further submits, and the Company hereby accepts, his resignation as an
employee, officer and director, as of his Effective Termination Date for any
position he may hold. The Parties agree that this resignation shall apply to all
such positions Employee may hold with the Company or any parent, subsidiary or
affiliated entity thereof. Employee agrees to execute any documents needed to
effectuate such resignation. Employee further agrees to take whatever steps are
necessary to facilitate and ensure the smooth transition of his duties and
responsibilities to others.

 
3.
Employee acknowledges that he/she has been advised of the American Jobs Creation
Act of 2004, which added Section 409A ("Section 409A") to the Internal Revenue
Code, and significantly changed the taxation of nonqualified deferred
compensation plans and arrangements. Under proposed and final regulations as of
the date of this Agreement, Employee has been advised that his/her severance pay
may be treated by the Internal Revenue Service as providing "nonqualified
deferred compensation," and therefore subject to Section 409A. In that event,
several provisions in Section 409A may affect Employee's receipt of severance
compensation. These include, but are not limited to, a provision which requires
that distributions to "specified employees" of public companies on account of
separation from service may not be made earlier than six (6) months after the
effective date of such separation. If applicable, failure to comply with Section
409A can lead to immediate taxation of deferrals, with interest calculated at a
penalty rate and a 20% penalty. As a result of the requirements imposed by the
American Jobs Creation Act of 2004, Employee agrees if he/she is a "specified
employee" at the time of his/her termination of employment and if severance
payments are covered as "non-qualified deferred compensation" or otherwise not
exempt, the severance pay benefits shall not be paid until a date at least six
(6) months after Employee's Effective Termination Date from Company, as more
fully explained by Paragraph 4, below. Each amount to be paid or benefit to be
provided to Employee pursuant to this Agreement, which constitutes deferred
compensation subject to Section 409A, shall be construed as a separate
identified payment for purposes of Section 409A. To the extent required to avoid
an accelerated or additional tax under Section 409A, amounts reimbursed to
Employee under this Agreement shall be paid to Employee on or before the last
day of the year following the year in which the expense was incurred, the amount
of expenses eligible for reimbursement (and in-kind benefits provided to
Employee) during any one year may not affect amounts reimbursed or provided in
any subsequent tax year, and the right to reimbursement (and in-kind benefits
provided to Employee) under this Agreement shall not be subject to liquidation
or exchange for another benefit.



 
 

--------------------------------------------------------------------------------

 
 
4.
In consideration of the promises contained in this Agreement and contingent upon
Employee's compliance with such promises, the Company agrees to provide Employee
the following:

 
  (a)
Severance pay, in lieu of, and not in addition to any other contractual, notice
or statutory pay obligations (other than accrued wages and deferred
compensation) in the maximum total amount of [Insert Amount] Dollars and [ ]
Cents ($__________ ), less applicable deductions or other set offs, payable as
follows:

 
[For 409A Severance Pay for Specified Employees Only]
 

    (i)
A lump payment in the gross amount of [insert amount equal to 6 months' pay]
Dollars and ___ Cents ($__________ ) payable the day following the sixth (6tth)
month anniversary of Employee's Effective Termination Date, with any remaining
amount to be paid in bi-weekly installments equivalent to Employee's base salary
(i.e. __________ Dollars and__________ Cents ($__________), less applicable
deductions or other setoffs,  commencing upon the next regularly scheduled
payroll date after the payment of the lump sum for a period of up __________
to weeks or until the Employee becomes reemployed, whichever comes first.

 
[For Non-409A Severance Pay or 409A Severance Pay for Non-Specified Employees
Only]
 

    (i) Commencing on the next regularly scheduled payroll immediately following
the earlier to occur of fifteen (15) days from the Company's receipt of an
executed Separation and Release Agreement or the expiration of sixty (60) days
after Employee's Effective Termination Date, Employee shall be paid severance
equivalent to [his/her] bi-weekly base salary (i.e.__________ Dollars
and __________ Cents ($__________), less applicable deductions or other
set-offs), for a period up to [insert weeks] (__) weeks following Employee's
Effective Termination Date or until Employee becomes reemployed, whichever
occurs first; provided, however, that if the before-stated sixty (60) day period
ends in a calendar year following the calendar year in which the sixty (60) day
period commenced, then this severance pay shall only begin on the next regularly
scheduled payroll following the expiration of sixty (60) days after the
Employee's Effective Termination Date.

 
  (b)
Group Life Insurance coverage until the above-referenced Severance Pay
terminates.

 
5.
Except as may be required by Section 409A, the above Severance Pay shall be paid
in accordance with the Company's standard payroll practices (e.g. bi-weekly).
The Parties agree that the initial two (2) weeks of the foregoing Severance Pay
shall be allocated as consideration provided to Employee in exchange for his/her
execution of a release in compliance with the Older Workers Benefit Protection
Act. The balance of the severance benefits and other obligations undertaken by
the Company pursuant to this Agreement shall be allocated as consideration for
all other promises and obligations undertaken by Employee, including execution
of a general release of claims.

 
 
2

--------------------------------------------------------------------------------

 
 
6.
The Company further agrees to provide Employee with limited out-placement
counseling with a company of its choice provided that Employee participates in
such counseling immediately following termination of employment. Notwithstanding
anything in this Section 6 to the contrary, the out-placement counseling shall
not be provided after the last day of the second calendar year following the
calendar year in which termination of employment occurs.

 
7.
As of [his/her] Effective Termination Date, Employee will become ineligible to
participate in the Company's health insurance program and continuation of
coverage requirements under COBRA (if any) will be triggered at that time.
However, as additional consideration for the promises and obligations contained
herein (and except as may be prohibited by law), the Company agrees to continue
to pay the employer's share of such coverage as provided under the health care
program selected by Employee as of [his/her] Effective Termination Date, subject
to any approved changes in coverage based on a qualified election, until the
above-referenced Severance Pay terminates, Employee accepts other employment or
Employee becomes eligible for alternative healthcare coverage, which ever comes
first, provided Employee (i) timely completes the applicable election of
coverage forms and (ii) continues to pay the employee portion of the applicable
premium(s). Thereafter, if applicable, coverage will be made available to
Employee at [his/her] sole expense (i.e., Employee will be responsible for the
full COBRA premium) for the remaining months of the COBRA coverage period made
available pursuant to applicable law. In the event Employee is deemed to be a
highly compensated employee under applicable law, Employee acknowledges that the
value of the benefits provided hereunder may be subject to taxation. The medical
insurance provided herein does not include any disability coverage.

 
8.
Should Employee become employed before the above-referenced Severance Benefits
are exhausted or terminated, Employee agrees to so notify the Company in writing
within five (5) business days of Employee's acceptance of such employment,
providing the name of such employer (or entity to whom Employee may be providing
consulting services), [his/her] intended duties as well as the anticipated start
date. Such information is required to ensure Employee's compliance with
[his/her] non-compete obligations as well as all other applicable restrictive
covenants. This notice will also serve to trigger the Company's right to
terminate the above-referenced severance pay benefits (specifically excluding
any lump sum payment due as a result of the application of Section 409A) as well
as all Company-paid or Company– provided benefits consistent with the above
paragraphs. Failure to timely provide such notice shall be deemed a material
breach of this Agreement entitling the Company to recover as damages the value
of all benefits provided to Employee hereunder plus attorneys fees.

 
 
3

--------------------------------------------------------------------------------

 
 
9.
Employee agrees to fully indemnify and hold the Company harmless for any taxes,
penalties, interest, cost or attorneys' fee assessed against or incurred by the
Company on account of such benefits having been provided to [him/her] or based
on any alleged failure to withhold taxes or satisfy any claimed obligation.
Employee understands and acknowledges that neither the Company, nor any of its
employees, attorneys, or other representatives has provided [him/her] with any
legal or financial advice concerning taxes or any other matter, and that
[he/she] has not relied on any such advice in deciding whether to enter into
this Agreement. To the extent applicable, Employee understands and agrees that
[he/she] shall have the responsibility for, and [he/she] agrees to pay, any and
all appropriate income tax or other tax obligations for which [he/she] is
individually responsible and/or related to receipt of any benefits provided in
this Agreement not subject to federal withholding obligations

 
10.
In exchange for the foregoing Severance Benefits, [EMPLOYEE'S FULL NAME] on
behalf of [himself/herself], [his/her] heirs, representatives, agents and
assigns hereby RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER DISCHARGES (i)
[Company Legal Name], employees, shareholders, and agents, as well as, (iv) all
predecessors, successors and assigns thereof from any and all actions, charges,
claims, demands, damages or liabilities of any kind or character whatsoever,
known or unknown, which Employee now has or may have had through the effective
date of this Agreement.

 
11.
Without limiting the generality of the foregoing release, it shall include: (i)
all claims or potential claims arising under any federal, state or local laws
relating to the Parties' employment relationship, including any claims Employee
may have under the Civil Rights Acts of 1866, 1964 and 1991, as amended, 42
U.S.C. §§ 1981 and 2000(e) et seq.; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. §§ 621 et seq.; the Americans with Disabilities Act of 1990,
as amended, 42 U.S.C §§ 12,101 et seq.; the Fair Labor Standards Act 29 U.S.C.
§§ 201 et seq.; the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§§ 2101, et seq.; the Sarbanes-Oxley Act of 2002, specifically including the
Corporate and Criminal Fraud Accountability Act, 18 USC §1514A et seq.; the
Employee Retirement Income Security Act of 1974, 29 U.S.C. §§ 1101 et seq.; the
Family and Medical Leave Act of 1993, as amended, 29 U.S.C. §§ 2601 et seq.; and
any other federal, state or local law governing the Parties' employment
relationship; (ii) any claims on account of, arising out of or in any way
connected with Employee's employment with the Company or leaving of that
employment; (iii) any claims alleged or which could have been alleged in any
charge or complaint against the Company; (iv) any claims relating to the conduct
of any employee, officer, director, agent or other representative of the
Company; (v) any claims of discrimination, harassment or retaliation on any
basis; (vi) any claims arising from any legal restrictions on an employer's
right to separate its employees; (vii) any claims for personal injury,
compensatory or punitive damages or other forms of relief; and (viii) all other
causes of action sounding in contract, tort or other common law basis, including
(a) the breach of any alleged oral or written contract, (b) negligent or
intentional misrepresentations, (c) wrongful discharge, (d) just cause
dismissal, (e) defamation, (f) interference with contract or business
relationship or (g) negligent or intentional infliction of emotional distress.

 
12.
Employee further agrees and covenants not to sue the Company or any entity or
individual subject to the foregoing General Release with respect to any claims,
demands, liabilities or obligations release by this Agreement provided, however,
that nothing contained in this Agreement shall:

 
 
4

--------------------------------------------------------------------------------

 
 
  (a)
prevent Employee from filing an administrative charge with the Equal Employment
Opportunity Commission or any other federal, state or local agency; or

 
  (b)
prevent employee from challenging, under the Older Worker's Benefit Protection
Act (29 U.S.C. § 626), the knowing and voluntary nature of his/her release of
any age claims in this Agreement in court or before the Equal Employment
Opportunity Commission. [INCLUDE THIS SUBPARAGRAPH (b) IF EMPLOYEE IS AGE 40 OR
OLDER]

 
13.
 Notwithstanding his right to file an administrative charge with the EEOC or any
other federal, state, or local agency, Employee agrees that with his release of
claims in this Agreement, he has waived any right he may have to recover
monetary or other personal relief in any proceeding based in whole or in part on
claims released by him in this Agreement. For example, Employee waives any right
to monetary damages or reinstatement if an administrative charge is brought
against the Company whether by Employee, the EEOC, or any other person or
entity, including but not limited to any federal, state, or local agency.
Further, with his release of claims in this Agreement, Employee specifically
assigns to the Company his right to any recovery arising from any such
proceeding.

 
14.
[INCLUDE THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties
acknowledge that it is their mutual and specific intent that the above waiver
fully complies with the requirements of the Older Workers Benefit Protection Act
(29 U.S.C. § 626) and any similar law governing release of claims. Accordingly,
Employee hereby acknowledges that:

 
   (a)
[He/She] has carefully read and fully understands all of the provisions of this
Agreement and that [he/she] has entered into this Agreement knowingly and
voluntarily;

 
   (b)
The Severance Benefits offered in exchange for Employee's release of claims
exceed in kind and scope that to which [he/she] would have otherwise been
legally entitled absent the execution of this Agreement;

 
   (c)
Prior to signing this Agreement, Employee had been advised, and is being advised
by this Agreement, to consult with an attorney of [his/her] choice concerning
its terms and conditions; and

 
   (d)
[He/She] has been offered at least [twenty-one (21)/forty-five (45)] days within
which to review and consider this Agreement.

 
15.
[ADD THIS LANGUAGE IF THE EMPLOYEE IS AGE 40 OR OLDER] The Parties agree that
this Agreement shall not become effective and enforceable until the date this
Agreement is signed by both Parties or seven (7) calendar days after its
execution by Employee, whichever is later. Employee may revoke this Agreement
for any reason by providing written notice of such intent to the Company within
seven (7) days after [he/she] has signed this Agreement, thereby forfeiting
Employee's right to receive any Severance Benefits provided hereunder and
rendering this Agreement null and void in its entirety. This revocation must be
sent to the Employee's HR representative with a copy sent to the Company Office
of General Counsel and must be received by the end of the seventh day after the
Employee signs this Agreement to be effective.



 
5

--------------------------------------------------------------------------------

 
 
16.
[ADD THIS LANGUAGE IF THE EMPLOYEE IS IN MINNESOTA – DO NOT USE THE PRECEDING
PARAGRAPH IF THIS PARAGRAPH IS USED] The Parties agree that this Agreement shall
not become effective and enforceable until the date this Agreement is signed by
both parties or fifteen (15) calendar days after its execution by Employee,
whichever is later. Employee may revoke this Agreement for any reason by
providing written notice of such intent to the Company within fifteen (15) days
after Employee has signed this Agreement, thereby forfeiting Employee’s right to
receive any Severance Benefits provided hereunder not otherwise required by law
and rendering this Agreement null and void in its entirety. If the notice of
revocation is mailed it must be postmarked within the fifteen (15) day period
and sent certified mail, return receipt requested. This revocation must be sent
to the Employee’s HR Representative and to the Company Office of General
Counsel.

 
17.
[ADD THIS LANGUAGE IF THE EMPLOYEE IS IN CALIFORNIA] Employee specifically
acknowledges that, as a condition of this Agreement, he/she expressly releases
all rights and claims that he/she knows about as well as those he/she may not
know about. Employee expressly waives all rights under Section 1542 of the Civil
Code of the State of California, which reads as follows:

 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release which if
known, must have materially affected his/her settlement with the debtor."
 
Notwithstanding the provision by Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company as set
forth above, Employee expressly acknowledges that this Agreement is intended to
include and does in its effect, without limitation, include all claims which
Employee does not know or suspect to exist in his/her favor at the time of
signing this Agreement and that this Agreement expressly contemplates the
extinguishment of all such claims.
 
18.
The Parties agree that nothing contained herein shall purport to waive or
otherwise affect any of Employee's rights or claims that may arise after
[he/she] signs this Agreement. It is further understood by the Parties that
nothing in this Agreement shall affect any rights Employee may have under any
Company sponsored Deferred Compensation Program, Executive Life Insurance Bonus
Plan, Stock Grant Award, Stock Option Grant, Restricted Stock Unit Award,
Pension Plan and/or Savings Plan (i.e., 401(k) plan) provided by the Company as
of the date of [his/her] termination, such items to be governed exclusively by
the terms of the applicable agreements or plan documents.

 
19.
Similarly, notwithstanding any provision contained herein to the contrary, this
Agreement shall not constitute a waiver or release or otherwise affect
Employee's rights with respect to any vested benefits, any rights [he/she] has
to benefits which can not be waived by law, any coverage provided under any
Directors and Officers ("D&O") policy, any rights Employee may have under any
indemnification agreement [he/she] has with the Company prior to the date
hereof, any rights he/she has as a shareholder, or any claim for breach of this
Agreement, including, but not limited to the benefits promised by the terms of
this Agreement.



 
6

--------------------------------------------------------------------------------

 
 
20.
[Optional Provision for Equity Eligible Employees: Except as provided herein,
Employee acknowledges that [he/she] will not be eligible to receive or vest in
any additional stock options, stock awards or restricted stock units ("RSUs") as
of [his/her] Effective Termination Date. Failure to exercise any vested options
within the applicable period as set for in the plan and/or grant will result in
their forfeiture. Employee acknowledges that any stock options, stock awards or
RSUs held for less than the required period shall be deemed forfeited as of the
effective date of this Agreement. All terms and conditions of such stock
options, stock awards or RSUs shall not be affected by this Agreement, shall
remain in full force and effect, and shall govern the Parties' rights with
respect to such equity based awards.]

 
21.
[Option A] Employee acknowledges that [his/her] termination and the Severance
Benefits offered hereunder were based on an individual determination and were
not offered in conjunction with any group termination or group severance program
and waives any claim to the contrary.

 
[Option B] Employee represents and agrees that [he/she] has been provided
relevant cohort information based on the information available to the Company as
of the date this Agreement was tendered to Employee. This information is
attached hereto as Exhibit A. The Parties acknowledge that simply providing such
information does not mean and should not be interpreted to mean that the Company
was obligated to comply with 29 C.F.R. § 1625.22(f).
 
22.
Employee hereby affirms and acknowledges [his/her] continued obligations to
comply with the post-termination covenants contained in [his/her] Employment
Agreement, including but not limited to, the non-compete, trade secret and
confidentiality provisions. Employee acknowledges that a copy of the Employment
Agreement has been attached to this Agreement as Exhibit [A/B] or has otherwise
been provided to [him/her] and, to the extent not inconsistent with the terms of
this Agreement or applicable law, the terms thereof shall be incorporated herein
by reference. Employee acknowledges that the restrictions contained therein are
valid and reasonable in every respect and are necessary to protect the Company's
legitimate business interests. Employee hereby affirmatively waives any claim or
defense to the contrary. Employee hereby acknowledges that the definition of
Competitor, as provided in [his/her] Employment Agreement shall include but not
be limited to those entities specifically identified in the updated Competitor
List, attached hereto as Exhibit [B/C].

 
23.
Employee acknowledges that the Company as well as its parent, subsidiary and
affiliated companies ("Companies" herein) possess, and [he/she] has been granted
access to, certain trade secrets as well as other confidential and proprietary
information that they have acquired at great effort and expense. Such
information includes, without limitation, confidential information regarding
products and services, marketing strategies, business plans, operations, costs,
current or, prospective customer information (including customer contacts,
requirements, creditworthiness and like matters), product concepts, designs,
prototypes or



 
7

--------------------------------------------------------------------------------

 
 
specifications, regulatory compliance issues, research and development efforts,
technical data and know-how, sales information, including pricing and other
terms and conditions of sale, financial information, internal procedures,
techniques, forecasts, methods, trade information, trade secrets, software
programs, project requirements, inventions, trademarks, trade names, and similar
information regarding the Companies' business (collectively referred to herein
as "Confidential Information").
 
24.
Employee agrees that all such Confidential Information is and shall remain the
sole and exclusive property of the Company. Except as may be expressly
authorized by the Company in writing, or as may be required by law after
providing due notice thereof to the Company, Employee agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party for as long thereafter as such information remains confidential
(or as limited by applicable law) and agrees not to make use of any such
Confidential Information for Employee's own purposes or for the benefit of any
other entity or person. The Parties acknowledge that Confidential Information
shall not include any information that is otherwise made public through no fault
of Employee or other wrong doing.

 
25.
On or before Employee's Effective Termination Date or per the Company's request,
Employee agrees to return the original and all copies of all things in [his/her]
possession or control relating to the Company or its business, including but not
limited to any and all contracts, reports, memoranda, correspondence, manuals,
forms, records, designs, budgets, contact information or lists (including
customer, vendor or supplier lists), ledger sheets or other financial
information, drawings, plans (including, but not limited to, business, marketing
and strategic plans), personnel or other business files, computer hardware,
software, or access codes, door and file keys, identification, credit cards,
pager, phone, and any and all other physical, intellectual, or personal property
of any nature that [he/she] received, prepared, helped prepare, or directed
preparation of in connection with [his/her] employment with the Company. Nothing
contained herein shall be construed to require the return of any
non-confidential and de minimis items regarding Employee's pay, benefits or
other rights of employment such as pay stubs, W-2 forms, 401(k) plan summaries,
benefit statements, etc.

 
26.
Employee hereby consents and authorizes the Company to deduct as an offset from
the above-referenced severance payments the value of any Company property not
returned or returned in a damaged condition as well as any monies paid by the
Company on Employee's behalf (e.g., payment of any outstanding American Express
bill).

 
27.
Employee agrees to cooperate with the Company in connection with any pending or
future litigation, proceeding or other matter which has been or may be brought
against or by the Company before any agency, court, or other tribunal and
concerning or relating in any way to any matter falling within Employee's
knowledge or former area of responsibility. Employee agrees to immediately
notify the Company, through the Office of the General Counsel, in the event
[he/she] is contacted by any outside attorney (including paralegals or other
affiliated parties) unless (i) the Company is represented by the attorney, (ii)
Employee is represented by the attorney for the purpose of protecting [his/her]
personal interests or (iii) the Company has been advised of and has approved
such contact. Employee agrees to provide reasonable

 
 
8

--------------------------------------------------------------------------------

 
 
assistance and completely truthful testimony in such matters including, without
limitation, facilitating and assisting in the preparation of any underlying
defense, responding to discovery requests, preparing for and attending
deposition(s) as well as appearing in court to provide truthful testimony. The
Company agrees to reimburse Employee for all reasonable out of pocket expenses
incurred at the request of the Company associated with such assistance and
testimony.
 
28.
Employee agrees not to make any written or oral statement that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. The Parties acknowledge that
nothing contained herein shall be construed to prevent or prohibit the Company
or the Employee from providing truthful information in response to any court
order, discovery request, subpoena or other lawful request.

 
29.
EMPLOYEE SPECIFICALLY AGREES AND UNDERSTANDS THAT THE EXISTENCE AND TERMS OF
THIS AGREEMENT ARE STRICTLY CONFIDENTIAL AND THAT SUCH CONFIDENTIALITY IS A
MATERIAL TERM OF THIS AGREEMENT. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Employee agrees that
[he/she] shall not communicate, display or otherwise reveal any of the contents
of this Agreement to anyone other than [his/her] spouse, legal counsel or
financial advisor provided, however, that they are first advised of the
confidential nature of this Agreement and Employee obtains their agreement to be
bound by the same. The Company agrees that Employee may respond to legitimate
inquiries regarding the termination of [his/her] employment by stating that the
Parties have terminated their relationship on an amicable basis and that the
Parties have entered into a Confidential Separation and Release Agreement that
prohibits [him/her] from further discussing the specifics of [his/her]
separation. Nothing contained herein shall be construed to prevent Employee from
discussing or otherwise advising subsequent employers of the existence of any
obligations as set forth in [his/her] Employment Agreement. Further, nothing
contained herein shall be construed to limit or otherwise restrict the Company's
ability to disclose the terms and conditions of this Agreement as may be
required by business necessity.

 
30.
In the event that Employee breaches or threatens to breach any provision of this
Agreement, [he/she] agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief. Employee hereby waives any claim that the
Company has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Employee agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys' fees incurred
by the Company in any successful effort to enforce the terms of this Agreement.
Employee agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company's ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Employee pursues any claims against the Company subject to the
foregoing General Release, or breaches the above confidentiality provision,
Employee agrees to immediately reimburse the Company for the value of all
benefits received under this Agreement to the fullest extent permitted by law.

 
 
9

--------------------------------------------------------------------------------

 
 
31.
Similarly, in the event that the Company breaches or threatens to breach any
provision of this Agreement, Employee shall be entitled to seek any and all
equitable or other available relief provided by law, specifically including
immediate and permanent injunctive relief. In the event Employee is required to
file suit to enforce the terms of this Agreement, the Company agrees that
Employee shall be entitled to an award of all costs and attorneys' fees incurred
by [him/her] in any wholly successful effort (i.e. entry of a judgment in
[his/her] favor) to enforce the terms of this Agreement. In the event Employee
is wholly unsuccessful, the Company shall be entitled to an award of its costs
and attorneys' fees.

 
32.
Both Parties acknowledge that this Agreement is entered into solely for the
purpose of terminating Employee's employment relationship with the Company on an
amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company or Employee, both Parties having expressly denied any
such liability or wrongdoing.

 
33.
Each of the promises and obligations shall be binding upon and shall inure to
the benefit of the heirs, executors, administrators, assigns and successors in
interest of each of the Parties.

 
34.
The Parties agree that each and every paragraph, sentence, clause, term and
provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.

 
35.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Indiana without regard to any applicable state's choice of law
provisions.

 
36.
[USE THIS LANGUAGE IF OWBPA LANGUAGE (FOR EMPLOYEES AGE 40 OR OVER) IS NOT
INCLUDED) Employee acknowledges that he/she has been offered a period of
twenty-one (21) days within which to consider and review this Agreement; that
he/she has carefully read and fully understands all of the provisions of this
Agreement; and that he/she has entered into this Agreement knowingly and
voluntarily.

 
37.
Employee represents and acknowledges that in signing this Agreement [he/she]
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company's employees, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
10

--------------------------------------------------------------------------------

 
 
 
38. This Agreement represents the entire agreement between the Parties
concerning the subject matter hereof, shall supersede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in an Employee's Employment Agreement, or any obligation contained in
any other legally-binding document), and shall not be altered, amended, modified
or otherwise changed except by a writing executed by both Parties.

 
PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.
 
IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.
 

EMPLOYEE       [Company Legal Name]     FOR ILLUSTRATION ONLY         Signed: DO
NOT SIGN   By:                  Printed:      Title:                 Dated:     
Dated:                

                        
 
 
 
 
 
 
11

--------------------------------------------------------------------------------

 
 
Exhibit B
 
 
ILLUSTRATIVE COMPETITOR LIST
The following is an illustrative, non-exhaustive list of Competitors with whom
Employee may not, during Employee's relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Employee's Employment Agreement.
 
o Amico Corporation
o Anodyne Medical Device, Inc.
   
o APEX Medical Corp.
o Apria Healthcare Inc.
   
o Aramark Corporation
o Ascom (Ascom US, Inc.)
   
o Barton Medical Corporation
o B.G. Industries, Inc.
   
o CareMed Supply, Inc.
o Comfortex, Inc.
   
o Corona Medical SAS
o Custom Medical Solutions
   
o Dukane Communication Systems, a 
division of Edwards Systems
Technology, Inc.
o Freedom Medical, Inc.
   
o Fitzsimmons Home Medical 
Equipment, Inc.
o GF Health Products, Inc. (Graham 
Field)
   
o Gaymar Holding Company, LLC
(Gaymar Industries, Inc.)
o Getinge Group (Arjo; Getinge; 
Maquet; Pegasus; Huntleigh 
Technology Plc (Huntleigh 
Healthcare, LLC))
   
o Handicare AS (Romedic, Inc.)
o Horcher GmbH
   
o Human Care HC AB
o Industrie Guido Malvestio S.P.A.
   
o Intego Systems, Inc. (formerly known 
as Wescom Products, Inc.)
o Invacare Corporation
   
o Joerns Healthcare, Inc.
o Joh. Stiegelmeyer & Co., GmbH 
(Stiegelmeyer)
   
o Kinetic Concepts, Inc. (KCI)
o Linak Group
   
o Linet (Linet France, Linet Far East)
o MedaSTAT, LLC
   
o Medical Specialties Distributors, LLC
o Medline Industries, Inc.
   
o Merivaara Corporation
o MIZUOSI
   
o Modular Service Company
o Molift
   
o Nemschoff Chairs, Inc.
o Nurture by Steelcase, Inc.
   
o Paramount Bed Company, Ltd.
o Pardo

 
 
 

--------------------------------------------------------------------------------

 
 
o  Pegasus Airwave, Inc.
o Premise Corporation
   
o  Prism Medical Ltd (Waverly Glen)
o Radianse, Inc.
   
o  Rauland-Borg Corporation
o Recovercare, LLC (Stenbar, T.H.E.
     Medical)
       
o  Sentech Medical Systems, Inc.
o SimplexGrinnell, LP
   
o  SIZEwise Rentals, LLC
o Span America Medical Systems, Inc.
   
o  Statcom (Jackson Healthcare
      Solutions)
o Stryker Corporation
       
o  Sunrise Medical (Ted Hoyer and
      Company)
o Tele-Tracking Technologies, Inc.
           
o  Tempur-Pedic Medical, Inc.
o  Universal Hospital Services, Inc.
   
o  V. Guldmann A/S
o    
o  West-Com Nurse Call Systems, Inc.
 



 
While the above list is intended to identify the Company's primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of "Competitor." The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual employee. An updated list will be
provided to Employee upon reasonable request. Employees are encouraged to
consult with the Company prior to accepting any position with any potential
competitor.
 
(Revised list April 2010)
 
 
 2

--------------------------------------------------------------------------------